Order, Supreme Court, New York County (Elliott Wilk, J.), entered May 24, 1994, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, with costs.
The IAS Court properly exercised its discretion in dismissing this action, which was commenced in 1983, in light of plaintiffs *478practice of ignoring court-ordered discovery deadlines, its failure to file a note of issue as previously ordered and the absence of a reasonable excuse for its failure to comply with prior orders (see, Meyer v Southampton Art Partners, 199 AD2d 222). Concur—Murphy, P. J., Sullivan, Wallach, Kupferman and Ross, JJ.